       Case 1:18-cv-10759-AT-KHP Document 136 Filed 06/17/20 Page 1 of 2


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
BLAKE MARINE GROUP, LLC,                                           DOC #: _________________
                                                                   DATE FILED: 6/17/2020
                              Plaintiff,

               -against-                                            18 Civ. 10759 (AT) (KHP)

FRENKEL & COMPANY,                                                           ORDER

                          Defendant.
ANALISA TORRES, District Judge:

        Plaintiff, Blake Marine Group, LLC, brings this action against Defendant, Frenkel &
Company, alleging breach of contract and other claims stemming from marine pollution removal.
See Compl., ECF No. 9. On February 20, 2020, the Honorable Katharine H. Parker issued an
order (the “February 20 Order”) denying Plaintiff’s request to extend discovery for the purpose
of taking additional depositions, specifically of representatives of Safe Harbor Pollution
Insurance (“Safe Harbor”), a non-party. ECF No. 122. Plaintiff timely filed objections, arguing
that the Safe Harbor representatives are “material witnesses” and that the denial of their
depositions “deprived [Plaintiff] the opportunity to challenge the testimony” of Defendant’s
insurance broker, Richard Duarte. Pl. Mem. at 13, ECF No. 124; see Pl. Obj., ECF No. 123.

       Magistrate judges have broad discretion to resolve the discovery disputes referred to
them. See United States v. Dist. Council of New York City & Vicinity of United Bhd. of
Carpenters & Joiners of Am., 782 F. Supp. 920, 922 (S.D.N.Y. 1992). A district court reviews
non-dispositive orders issued by a magistrate judge under the “clearly erroneous or contrary to
law” standard. 28 U.S.C. § 636(b)(1)(A). The party seeking to overturn a magistrate judge’s
discovery decision carries a “heavy burden.” Citicorp v. Interbank Card Ass’n, 87 F.R.D. 43, 46
(S.D.N.Y. 1980) (internal quotation marks and citation omitted).

       A party is entitled to discovery “regarding any nonprivileged matter that is relevant to
any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).
A court may limit discovery that would be unreasonably cumulative or duplicative, unduly
burdensome, or that the party seeking the discovery had ample opportunity to obtain previously.
See Fed. R. Civ. P. 26(b)(2)(C).

       The substance of the discovery dispute reaches back to early 2019, when Plaintiff sought
to subpoena documents and deposition testimony from representatives of Safe Harbor, an
insurance company that Plaintiff alleges it believed would cover costs stemming from marine
salvage work that Plaintiff conducted. See Compl. ¶ 27. Although Safe Harbor complied with
the document subpoena, it moved to quash the subpoena for deposition testimony, and Judge
Parker granted the motion. See ECF No. 55. In her opinion and order quashing the subpoena for
Safe Harbor’s deposition testimony, Judge Parker explained that further discovery from Safe
Harbor would be permitted only if, after seeking discovery from Defendant, “it turns out that
[Defendant] does not have complete documentation of its communication with Safe Harbor or
       Case 1:18-cv-10759-AT-KHP Document 136 Filed 06/17/20 Page 2 of 2



that there is a basis for believing that Safe Harbor may have information that contradicts
information [Defendant] provides in discovery that is relevant to establishing liability,” in which
case “Plaintiff [could] make a narrow request to obtain such information.” Id. at 3–4.

         On February 3, 2020, Plaintiff made a request on that basis, asking for an extension of
discovery to permit it to depose representatives of Safe Harbor. ECF No. 115. After receiving
briefing and hearing oral argument on the matter, Judge Parker denied Plaintiff’s request,
determining that there was “no basis to conduct further deposition or to extend discovery
further,” and that the requested depositions would not “provide additional new relevant evidence
that is proportional to the needs of the case.” Hr’g Tr. 14:21–15:3, ECF No. 130-8; see also ECF
No. 122.

        Upon review of the record, the Court agrees with Judge Parker that Plaintiff’s stated
reasons for deposition Safe Harbor representatives, that is, to determine “the extent to which
statements made by Mr. Duarte . . . were either known by him to be false, or . . . were made
without knowledge of their truth,” see Pl. Mem. at 11, and to determine “when Mr. Duarte was
explicitly told by Safe Harbor that the Safe Harbor Pollution Policy was never placed,” id. at 14,
are not proportional to the needs of the case. Plaintiff has not shown that Safe Harbor may have
information that “contradicts” information provided by Defendant in discovery; nor has Plaintiff
demonstrated that the discovery already obtained is incomplete in such a way so as to justify the
burdens of additional depositions. See ECF No. 55 at 3–4. The Court, therefore, concludes that
Judge Parker acted well within her discretion to deny Plaintiff’s discovery extension request, and
to preclude the additional depositions. Reviewing the February 20 Order for clear error, the
Court finds none.

        Accordingly, Plaintiff’s objections are OVERRULED and the February 20 Order is
AFFIRMED. By July 1, 2020, the parties shall file any pre-motion letter regarding an
anticipated motion for summary judgment in accordance with Rule III(C) of the Court’s
Individual Practices in Civil Cases. See ECF No. 23 ¶ 16; ECF No. 127.

       The Clerk of Court is directed to terminate the motion at ECF No. 123.

       SO ORDERED.

Dated: June 17, 2020
       New York, New York




                                                 2
